Case: 10-40301 Document: 00511298398 Page: 1 Date Filed: 11/18/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 18, 2010
                                     No. 10-40301
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

MARCO ANTONIO ALVAREZ-ACOSTA,
Also Known as Antonio Alvarez-Acosta,

                                                   Defendant-Appellant.




                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 7:09-CR-103-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       The Federal Public Defender appointed to represent Marco Antonio Alvar-


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-40301 Document: 00511298398 Page: 2 Date Filed: 11/18/2010

                                No. 10-40301

ez-Acosta has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967). Alvarez-Acosta has not filed a
response. Our independent review of the record and counsel’s brief discloses no
nonfrivolous issue for appeal. Accordingly, counsel’s motion for leave to with-
draw is GRANTED, counsel is excused from further responsibilities herein, and
the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                      2